MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Apr 22 2019, 6:18 am

court except for the purpose of establishing                                         CLERK
                                                                                 Indiana Supreme Court
the defense of res judicata, collateral                                             Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Brian A. Karle                                            Curtis T. Hill, Jr.
Ball Eggleston, PC                                        Attorney General of Indiana
Lafayette, Indiana
                                                          Tyler G. Banks
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Corina M. Smith,                                          April 22, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2258
        v.                                                Appeal from the
                                                          Tippecanoe Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff                                        Steven Meyer, Judge
                                                          Trial Court Cause No.
                                                          79D02-1707-F5-85



Vaidik, Chief Judge.



                                     Case Summary

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2258 | April 22, 2019                           Page 1 of 5
[1]   Corina M. Smith appeals her sentence of five years for trafficking with an

      inmate, arguing that it is inappropriate in light of the nature of her offense and

      her character. We disagree and affirm.



                            Facts and Procedural History
[2]   This case arose from an incident in September 2016 in which Smith was caught

      mailing a strip or strips of Buprenorphine, a controlled substance, to her

      boyfriend, Kyle Balser, while he was an inmate at the Tippecanoe County Jail.

      The State charged her with Level 5 felony trafficking with an inmate, but not

      until July 2017. In the interim, Smith committed three additional felonies that

      led to three additional prosecutions: Level 4 felony dealing in

      methamphetamine in White County in December 2016, see Case No. 91D01-

      1701-F2-19; Level 2 felony conspiracy to commit dealing in methamphetamine

      in Tippecanoe County in February 2017, see Case No. 79D02-1706-F2-13; and

      Level 6 felony theft in Tippecanoe County in March 2017, see Case No. 79D05-

      1703-F6-216. Appellant’s App. Vol. II p. 68.


[3]   Smith pled guilty and was sentenced in two of those other cases—F6-216 and

      F2-19—in 2017. Then, in June 2018, Smith and the State entered into a plea

      agreement under which Smith agreed to plead guilty as charged in this case and

      to plead guilty to Level 2 felony conspiracy to commit dealing in

      methamphetamine and to being a habitual offender in F2-13, with sentencing

      left to the discretion of the trial court. In this case, the trial court sentenced

      Smith to five years in the Department of Correction. In F2-13, the court

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2258 | April 22, 2019   Page 2 of 5
      sentenced Smith to twenty-eight years, to run consecutive to the five years in

      this case.


[4]   Smith has separately appealed her sentences in this case and in F2-13. In this

      memorandum decision, we address Smith’s five-year sentence for trafficking

      with an inmate. In another memorandum decision issued today, we affirm

      Smith’s twenty-eight-year sentence in F2-13 but remand to the trial court to

      reconsider whether Smith’s sentences in these two cases should run

      concurrently or consecutively (Judge Altice dissents on the latter issue). See

      Corina M. Smith v. State, 18A-CR-2214 (Ind. Ct. App. Apr. 22, 2019).



                                 Discussion and Decision
[5]   Smith contends that her five-year sentence for trafficking with an inmate is

      inappropriate and asks us to reduce it pursuant to Indiana Appellate Rule 7(B),

      which provides that an appellate court “may revise a sentence authorized by

      statute if, after due consideration of the trial court's decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” “Whether a sentence is inappropriate ultimately

      turns on the culpability of the defendant, the severity of the crime, the damage

      done to others, and a myriad of other factors that come to light in a given case.”

      Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014) (citing Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008)). Because we generally defer to the

      judgment of trial courts in sentencing matters, defendants have the burden of



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2258 | April 22, 2019   Page 3 of 5
      persuading us that their sentences are inappropriate. Schaaf v. State, 54 N.E.3d
1041, 1044-45 (Ind. Ct. App. 2016).


[6]   The starting point for determining whether a particular sentence is

      inappropriate is the advisory sentence set by the legislature. Bowman v. State, 51
N.E.3d 1174, 1181 (Ind. 2016). The sentencing range for a Level 5 felony is

      one to six years, with an advisory sentence of three years. Ind. Code § 35-50-2-

      6. Here, the trial court imposed an above-advisory term of five years.


[7]   Regarding the nature of her offense, Smith asserts that “although

      Buprenorphine is a controlled substance, its practical application is for

      treatment of opioid addiction.” Appellant’s Br. p. 8. However, she does not

      dispute that the drug can also be used recreationally. Still, there does not

      appear to have been anything particularly egregious about Smith’s offense as

      compared to other instances of trafficking with an inmate.


[8]   That said, Smith’s above-advisory sentence is more than justified by her

      criminal history, which she fails to discuss beyond noting that it is “non-

      violent.” Id. The pre-sentence investigation report, the accuracy of which

      Smith does not contest, reveals the following. As a teenager, she was

      adjudicated a delinquent and eventually committed to the Indiana Girls’ School

      for committing forgery, which would have been a felony if committed by an

      adult. In 1998, Smith was convicted of felony auto theft. In 1999, she was

      convicted of six counts of misdemeanor check deception. In 2004, she was

      convicted of five felonies: maintaining an illegal drug lab, possession of stolen


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2258 | April 22, 2019   Page 4 of 5
      property, and three counts of possession of methamphetamine. In 2011 and

      2012, Smith had misdemeanor convictions for purchasing precursors and

      criminal trespass. Also, as discussed above, Smith committed multiple

      additional felonies in the months after she was caught trafficking: Level 4 felony

      dealing in methamphetamine (White County, December 2016); Level 2 felony

      conspiracy to commit dealing in methamphetamine (Tippecanoe County,

      February 2017); and Level 6 felony theft (Tippecanoe County, March 2017).

      Given this sustained history of felonies and other criminal conduct, we cannot

      say that Smith’s sentence is inappropriate.


[9]   Affirmed.


      Kirsch, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2258 | April 22, 2019   Page 5 of 5